Citation Nr: 0318666
Decision Date: 08/04/03	Archive Date: 10/02/03

DOCKET NO. 99-19 700               DATE AUG 04, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

1. Entitlement to service connection for post traumatic stress
disorder (PTSD).

2. Entitlement to service connection for residuals of a nasal
fracture. 

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

G. Strommen, Counsel

REMAND

In August 2002, the Board of Veterans' Appeals (BVA or Board)
ordered further development in your case. Thereafter, your case was
sent to the Board's Evidence Development Unit (EDU), to undertake
the requested development.

Prior to May 1, 2003, the Board's regulations provided that if
further evidence, clarification of the evidence, correction of a
procedural defect, or any other action was essential for a proper
appellate decision, a Board Member or panel of Members could direct
Board personnel to undertake the action essential for a proper
appellate decision. See 38 C.F.R. 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals for the
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R.
19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV"). The
Federal Circuit held that 38 C.F.R. 19.9(a)(2), in conjunction with
the amended rule codified at 38 C.F.R. 20.1304, was inconsistent
with 38 U.S.C. 7104(a), because 38 C.F.R. 19.9(a)(2), denies
appellants "one review on appeal to the Secretary" when the Board
considers additional evidence without having to remand the case to
the agency of original jurisdiction (AOJ) for initial
consideration, and without having to obtain the appellant's waiver.

Following the Federal Circuit's decision in DAV, the General
Counsel issued a precedential opinion, which concluded that DAV did
not prohibit the Board from developing evidence in a case before
it, provided that the Board does not adjudicate the claim based on
any new evidence it obtains unless the claimant waives initial
consideration of such evidence by first-tier adjudicators in the
Veterans Benefits Administration (VBA). VAOPGCPREC 1-03. Based on
this opinion, the Board continued, for a short time, to request
development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision and
other policy considerations, the Department of Veterans Affairs
(VA) determined that VBA would resume all development functions. In
other words, aside from the limited class of development functions
that the Board is statutorily permitted to carry out,

- 2 -

see 38 U.S.C.A. 7107(b), 7109(a), all evidence development will be
conducted at the regional office (RO) level.

In the event that you appeared at a hearing before a Veterans Law
Judge (VLJ) other than the VLJ signing this remand, be advised that
if your case is returned to the Board, it will be reassigned to the
VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:

1. The record indicates that the veteran may have been treated for
PTSD and nose fracture residuals by Arkansas Department of
Corrections medical personnel during the period of September 1999
to the present. Make arrangements to obtain hospital summaries,
complete clinical records, outpatient treatment records, and X-
rays.

2. Make arrangements with the appropriate VA medical facility(ies)
for the veteran to be afforded the following examinations:
Psychiatric and Respiratory. Send the claims folder to the
respective examiners for review. As the veteran is incarcerated,
consideration should be given to whatever arrangements can be made
to have such examinations conducted, to include use of prison or
state or federal physicians performing an examination utilizing VA
guidelines. The veteran should be afforded a psychiatric
examination for an opinion as to whether or not the veteran has
PTSD related to active service. The examiner should be informed as
to which stressor or stressors have been verified. The examiner
should indicate whether the diagnostic criteria to support a
diagnosis of PTSD have been satisfied. The examination should
include all appropriate tests and evaluations, including

- 3 -

psychological testing with PTSD subscales. The examiner should
utilize the Fourth edition of the American Psychiatric
Association's Diagnostic and Statistical Manual for Mental
Disorders (DSM-IV), in arriving at diagnoses and enumerating the
specific diagnostic criteria satisfied and the specific findings
meeting the criteria for any disorder found. If PTSD is diagnosed
the stressor supporting the diagnosis must be identified, including
the evidence documenting the stressor. If the examiner finds that
PTSD is related to stressors other than those claimed to have
occurred in service, it should be so noted and explained. If PTSD
is diagnosed, the examiner should specify what symptoms are related
to PTSD as opposed to any other psychiatric disorders. The examiner
should also assign a GAF score and explain what the assigned score
means.

The veteran should be examined by a ENT [ear, nose and throat]
specialist in order to determine the current nature, extent, and
etiology of any nose fracture residuals. All indicated tests should
be conducted. It is requested that the examiner render an opinion
as to whether it is at least as likely as not that any disability
manifested by nose fracture residuals is related to the veteran's
period of service. The examiner should specifically comment on: (a)
a November 1966 service medical record which includes a diagnosis
of nasal bone contusion and possible nose fracture; (b) a private
medical diagnosis shown as part of a September 1999 treatment
record where the physician diagnosed nasal septal deviation
secondary to old boxing injuries while in the service in the late
1960's; and (e) findings contained as part of an April 1999 VA
examination

- 4 -

report. The report of the examination should include the rationale
for all opinions expressed.

3. After the development requested above has been completed to the
extent possible, the RO should again review the record. If any
benefit sought on appeal, for which a notice of disagreement has
been filed, remains denied, the appellant and representative, if
any, should be furnished a supplemental statement of the case and
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1 , Part IV, paras. 8.44-8.45 and 38.02-38.03.

R. GARVIN

- 5 -

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 6 -



